
	
		110th CONGRESS
		2d Session
		S. CON. RES. 85
		IN THE SENATE OF THE UNITED
		  STATES
		CONCURRENT RESOLUTION
		Authorizing the use of the rotunda of the
		  Capitol to honor Frank W. Buckles, the last surviving United States veteran of
		  the First World War.
	
	
		1.Honoring Frank W. Buckles
			(a)In generalThe Rotunda of the Capitol is authorized to
			 be used at any time on June 18, 2008 for a ceremony to honor the only living
			 veteran of the First World War, Mr. Frank Woodruff Buckles, as a tribute and
			 recognition of all United States military members who served in the First World
			 War.
			(b)ImplementationPhysical preparations for the ceremony
			 shall be carried out in accordance with such conditions as he Architect of the
			 Capitol may prescribe.
			
	
		
			Passed the Senate
			 May 22, 2008.
			
			Secretary
		
	
	
	
